Name: Commission Regulation (EC) No 2234/95 of 21 September 1995 on the issuing of import licences for bananas under the tariff quota for the fourth quarter of 1995 and on the submission of new applications
 Type: Regulation
 Subject Matter: tariff policy;  economic geography;  political geography;  plant product;  international trade
 Date Published: nan

 22. 9 . 95 EN Official Journal of the European Communities No L 225/13 COMMISSION REGULATION (EC) No 2234/95 of 21 September 1995 on the issuing of import licences for bananas under the tariff quota for the fourth quarter of 1995 and on the submission of new applications (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, whereas, therefore, a reduction percentage should be set to be applied to each licence application for the origin or origins involved and category of licence in question ; Whereas, the maximum quantity for which such licence applications; may still be submitted should be set taking account of the available quantities fixed by Regulation (EC) No 1923/95 and the applications accepted at the end of the application period running from 1 to 7 September 1995 ; whereas Council Regulation (EC) No 478/95 on additional rules for the application of Council Regulation (EEC) No 404/93 as regards the tariff quota arrangements for imports of bananas into the Community and amend ­ ing Regulation (EEC) No 1442/93 applies ; Whereas this Regulation should apply immediately to permit licences to be issued as quickly as possible ; Whereas the Management Committee for Bananas has not issued e n opinion within the time limit laid down by its chairman, Whereas Commission Regulation (EEC) No 1442/93 (3), as last amended by Regulation (EC) No 1 164/95 (4), lays down detailed rules for the application of the arrange ­ ments for importing bananas into the Community ; whereas Regulation (EC) No 478/95 (i), as amended by Regulation (EC) No 702/95 (% lays down additional rules for the application of the tariff quota arrangements laid down in Articles 18 and 19 of Regulation (EEC) No 404/93 ; HAS ADOPTED THIS REGULATION : Whereas Article 9 (3) of Regulation (EEC) No 1442/93 lays down that, where, in the case of a given origin, for a country or group of countries referred to in Annex I to Regulation (EC) No 478/95, the quantities covered by import licence applications from one or more of the cate ­ gories of operators exceed the quantity available, a reduc ­ tion percentage to be applied to applications shall be set ; Article 1 Import licences shall be issued under the tariff quota arrangements for the import of bananas for the fourth quarter of 1995 for the quantity indicated in the licence application, multiplied by reduction coefficients of 0,1728, 0,8280, 0,9002 and 0,4354 for applications indica ­ ting the origins 'Dominican Republic', 'Costa Rica : cate ­ gory B\ 'Cote d'lvoire' and 'Others' respectively. Whereas the quantities available for import under the tariff quota are laid down for the fourth quarter of 1995 in Commission Regulation (EC) No 1923/95 Q ; Article 2 The quantities for which licence applications may still be lodged in respect of the fourth quarter of 1995 are laid down in the Annex hereto. Whereas in the case of the quantities covered by licence applications that are either less than or equal to the quan ­ tities available, licences are issued for the quantities applied for ; whereas, however, for certain origins, the quantities applied for exceed the quantities available set out in the Annex to Regulation (EC) No 1923/95 ; (') OJ No L 47, 25. 2. 1993, p. 1 . (2) OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 142, 12. 6. 1993, p. 6. &lt; OJ No L 117, 24. 5. 1995, p. 14. Is) OJ No L 49, 4. 3. 1995, p. 13. ( «) OJ No L 71 , 31 . 3. 1995, p. 84. H O I No L 185. 4. 8 . 1995. D . 20. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. No L 225/14 EN Official Journal of the European Communities 22. 9 . 95 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 September 1995. For the Commission Franz FISCHLER Member of the Commission 22. 9 . 95 I EN I Official Journal of the European Communities No L 225/15 ANNEX (in tonnes) Quantities available for new requests COLOMBIA  Categories A and C 155 205,194  Category B 79 357,573 COSTA RICA  Categories A and C 68 677,449 VENEZUELA 5 863,000 BELIZE 7 366,234 CAMEROON 5 142,840 Other ACP 2 919,372